Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection(s) of claim(s) 1-20  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in view of the amendment filed on 1/5/2021


Allowable Subject Matter
Claims 1-20 allowed.
            The following is an examiner’s statement of reasons for allowance: 
          Applicant’s arguments, see pages 8-11 of the response, filed 1/5/2021, with respect to the rejection(s) of claims 1-11, 13-14, 16-20 as anticipated by Walker (US 5,082,523)/ the rejection(s) of claims 1-11, 12, 15, 16-17, 19-20 as anticipated by Megy (US 4,943,419) (particularly the arguments that Walker does not describe transferring a portion of the spent etching bath, referred to as the "spent" solution, from the machining vessel (110) into a reactor (1) and determining the volume of regenerated solution that can be added to the spent etching bath in order to obtain a regenerated bath in which the concentrations of HF, of HN03, and of dissolved titanium lie in respective predefined acceptable concentration ranges, and transferring said volume of regenerated solution into the machining vessel, as recited in amended claim 1 because in Walker, the whole volume of the spent solution is transferred (see for example Walker, col. 2, lines 47-48); Megy does not disclose: a method of regenerating a nitric and hydrofluoric acid bath for chemically etching parts, transferring a portion of the spent 3, and Na 2TiF 6 , as recited in amended claim 1 because Megy discloses a recycling method and in Megy, the whole volume of the solution is transferred) have been fully considered and are persuasive.  The rejection(s) of claims 1-20, as set forth in the office action dated 10/14/2020 has been withdrawn. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAN VINH/Primary Examiner, Art Unit 1713